DETAILED ACTION
This action is in response to amendment filed on January 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 08, 2019, is being examined under the first inventor to file provisions of the AIA .


This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-8, 11-13,15-18, 20 are objected to because of the following informalities:
The claim 12 depends on the canceled claim 9. Appropriate correction is required for claim 12.


Allowable Subject Matter
	Claims 1-8, 11-13, 15-18, 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 11-13 and 15-20 allowed because the prior art neither anticipates nor obvious of the limitations.
Regarding Claims 1, 13 and 17, the prior art fails to disclose or suggest the emboldened and italicized features below:


13. (Currently Amended) A method of controlling a drive mechanism of an atherectomy system using firmware in a microcontroller, the method comprising: receiving a position indicator of the drive mechanism; determining a speed of the drive mechanism based on the position indicator of the drive mechanism; receiving a set point for the speed of the drive mechanism; determining a control signal to adjust the speed of the drive mechanism based on the determined speed of the drive mechanism and the received set point for the speed of the drive mechanism; and outputting the determined control signal to adjust the speed of the drive mechanism, and wherein determining the control signal comprises: determining an initial control signal based on the determined speed of the drive mechanism and the received set point for the speed of the drive mechanism; adjusting the initial control signal according to a startup mode of operation to determine 

17. (Currently Amended) An atherectomy system comprising: an advancer assembly configured to operably connect to an elongate member, the advancer assembly configured to control a longitudinal position of the elongate member, the advancer assembly comprising: a drive mechanism configured to operably connect to the elongate member and adjust a rotational position of the elongate member; a control console in communication with the advancer assembly, the control console comprising: an input/output port; and a microcontroller configured to determine a speed of the drive mechanism, determine a control signal for adjusting the speed of the drive mechanism, and output the control signal, via the input/output port, to adjust the speed of the drive mechanism; and wherein the microcontroller is configured to identify an initial control signal and adjust the initial control signal to determine the control signal based on whether the drive mechanism is in a startup mode or a steady state mode.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846